Citation Nr: 0428091	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-11 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for major depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty in the U.S. Coast Guard 
from February 1945 to April 1946, the U.S. Marine Corps from 
April 1954 to April 1957, and the U.S. Air Force from July 
1963 to July 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for major depression.  The veteran entered a notice of 
disagreement with this decision in January 2003; the RO 
issued a statement of the case in April 2003; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in April 2003.  This case was advanced on the 
Board's docket due to the advanced age of the veteran. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In written argument in support of the veteran's claim dated 
in September 2004, the veteran's representative pointed out 
that the medical etiology opinion reflected in the November 
2002 VA examination report was unclear in its use of language 
expressing an opinion as to the etiology of the veteran's 
currently diagnosed major depression.  The representative 
contended that the veteran "should be reexamined" and a VA 
examiner should render a clear medical opinion regarding 
whether the veteran's major depression is etiologically 
related to the veteran's last period of service (July 1963 to 
July 1967).  

In this case there is evidence of a current psychiatric 
disability (major depression), in-service psychiatric 
symptomatology (somatic depression, excessive worry, and 
nervous trouble), and the veteran's lay statements that 
indicate the in-service symptomatology is related to his 
currently diagnosed psychiatric disability of major 
depression.  In the case of a claim for disability 
compensation the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

The in-service psychiatric symptomatology includes somatic 
symptoms of depression (June 14, 1966), the veteran's medical 
history indicating past or present complaints of "depression 
or excessive worry" and "nervous trouble" (June 30, 1967), 
and "nervousness and excessive worry" that were diagnosed 
as paranoid personality (June 30, 1967).  While the veteran 
asserts that in-service symptoms of excessive worry either 
included depression or are related to a later diagnosis of 
major depression, the record does not include a favorable 
medical etiology opinion upon which to grant service 
connection.  The veteran is reminded that, regardless of the 
medical examinations and medical opinions afforded him by VA, 
he is free to seek a private medical psychiatric examination 
and etiology opinion to the effect that his currently 
diagnosed major depression was caused or aggravated by 
service, that is, a medical etiology opinion that his in-
service psychiatric symptomatology (in 1966 and 1967) is 
related to his currently diagnosed major depression.  Any 
private medical opinion he submits will then be weighed along 
with all the other medical opinion evidence of record.  

The veteran's representative also requests (July 2004 brief) 
VA to provide additional assistance to the veteran by 
specifically developing for a "psychiatric letter" referred 
to in the June 30, 1967 service separation examination report 
but not of record.  The record does not reflect that this 
psychiatric letter or evaluation report has been specifically 
requested from the National Personnel Records Center or the 
U.S. Air Force Hospital at Keesler Air Force Base. 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In a November 2002 letter, the RO provided 
the veteran with general notice of the Veterans Claims 
Assistance Act of 2000; however, more specific notice is 
required.  

Accordingly, to ensure full compliance with due process 
requirements and to assist in the development of the 
veteran's claim, as specifically requested by the veteran 
through his representative, this case is REMANDED for the 
following:

1.  The RO should review the claims file and 
ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO should also notify the veteran 
of what evidence is required to substantiate 
his claim for service connection for major 
depression, what evidence, if any, the veteran 
is to submit, and what evidence VA will 
obtain.  See Quartuccio v. Principi,    16 
Vet. App. 183, 187 (2002).  

2.  The RO should develop for a "psychiatric 
letter" referred to in the June 30, 1967 
service separation examination report.  The RO 
should request the National Personnel Records 
Center and the U.S. Air Force Hospital at 
Keesler Air Force Base to provide any copy of 
this "psychiatric letter" dated on or around 
June 30, 1967. 

3.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded a psychiatric examination to determine 
the nature and etiology of his currently diagnosed 
major depressive disorder.  Send the claims folder 
to the VA medical examiner for review of the 
relevant documents in the claims file.  

The VA psychiatric examiner is requested to examine 
the veteran to determine the nature and etiology of 
any current psychiatric disorders of the veteran.  
Any and all indicated evaluations, studies, and 
tests deemed necessary by the examiner should be 
conducted.  The examiner should review the relevant 
documents in the claims file in conjunction with 
the examination and indicate in writing that he or 
she has done so.  

The examiner is requested to give an opinion 
as to whether it is at least as likely as not 
(50 percent or more likelihood) that any 
currently diagnosed psychiatric disorder, 
including major depression, is etiologically 
related to psychiatric symptomatology in 
service.  The examiner should specifically 
note and discuss the in-service psychiatric 
symptomatology of somatic symptoms of 
depression (June 14, 1966), the veteran's 
medical history indicating past or present 
complaints of "depression or excessive 
worry" and "nervous trouble" (June 30, 
1967), and symptoms for which the veteran was 
being treated in service including 
"nervousness and excessive worry" that were 
diagnosed as paranoid personality (June 30, 
1967).  

The psychiatric examiner is requested to 
provide a rationale for any opinion expressed.  
If the examiner is unable to render any 
opinion with resort to speculation, he or she 
should so indicate in writing.  

4.  The RO should again review the record and 
readjudicate the issue of entitlement to 
service connection for major depression.  The 
RO should consider any additional evidence 
added to the record since the April 2003 
statement of the case, including the 
examination report and etiology opinions 
requested herein.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and should 
be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



